BROCK, Justice,
dissenting.
I dissent.
Each of the instruments of indebtedness here at issue contain the following language:
“For value received, the undersigned [Crown Enterprises, Incorporated] promises to pay to the order of_the sum of _ dollars ($_) payable thirty (30) days after receipt of written demand for notice thereof, together with interest from date hereof at the existing New York prime rate, as it varies from time to time, payable at maturity or on the last day of each calendar year, whichever is first to occur in point of time. Both principal and interest being payable at the office of the undersigned at Kingsport, Tennessee.”
The statute imposing the tax is, in pertinent part, as follows:
“An income tax in the amount of six per cent (6%) per annum ... shall be levied and collected on incomes derived ... by way of interest on bonds of each person *175... who received, or to whom accrued, or to whom was credited during any year income from the sources above enumerated except as hereafter provided.” T.C.A., § 67-2602.
The taxing statute, in its section defining terms, T.C.A., § 67-2601, in pertinent part, provides:
“The word ‘bond’ shall be held and construed to include all obligations issued by any person, firm, joint-stock company, business trust or corporation organized and doing business under the laws of this state, or any other state, evidenced by an instrument whereby the obligor is bound to pay interest to the obligee regardless of whether the obligor is doing business in this state, or whether the obligation under the terms of which the interest accrues is a mortgage or lien on property located in this state or beyond the jurisdiction thereof; provided that the word ‘bond’ shall not include ordinary commercial paper, trade acceptance, etc., maturing in six (6) months or less from the date of issuance, provided further that the word ‘bond’ shall not include certificates of deposit.”
It is the insistence of the plaintiffs that the instruments of indebtedness here at issue fall within the exception contained in the proviso just quoted; i.e., that these instruments are not taxable “bonds” but are commercial paper “maturing in six months or less from the date of issuance” and are, therefore, not taxable.
The plaintiffs have the burden of establishing their right to the exemption claimed. Hamilton Nat. Bank v. McCanless, 176 Tenn. 570, 144 S.W.2d 768 (1940). In holding that the exception of “ordinary commercial paper ... maturing in six (6) months or less from the date of issuance,” constituted an exemption from taxation in the Hamilton Nat. Bank case, this Court said:
“In a suit against the State by a taxpayer claiming exemption from taxation, the taxing statute is construed strictly against the taxpayer. The burden is upon the taxpayer to establish his exemption. The presumption is against his exemption, and exemption from taxation will not be read into a taxing statute by implication.” (Citations omitted.) 176 Tenn. at 574, 144 S.W.2d at 769-70.
In considering whether one is entitled to a tax exemption, “... every presumption is against it and a well founded doubt is fatal to the claim.” Woods v. General Oils, Inc., Tenn., 558 S.W.2d 433, 435 (1977).
The correct decision of this controversy ultimately turns on whether these instruments of indebtedness are “ordinary commercial paper ... maturing in six (6) months or less from the date of issuance; _” Moreover, the key word is “maturing.” 1
Ordinary demand notes are capable of maturing at any time after issuance even on the date of issue; but, an instrument payable a certain time after demand or notice does not mature until demand has been made or notice has been given and the specified time has thereafter expired. Massie v. Byrd, 87 Ala. 672, 6 So. 145 (1889); Neale v. Morrow, 150 Cal. 414, 88 P. 815 (1907).
This distinction between the maturing of ordinary demand notes and instruments made payable a certain time after demand made was recognized by this Court in Todd v. Third Nat. Bank, 172 Tenn. 586, 113 S.W.2d 740 (1938).
The instruments here in issue are made “... payable thirty (30) days after receipt of written demand for payment thereof, together with interest from date thereof at the existing New York prime rate, as it varies from time to time, payable at maturity or on the last day of each calendar year, whichever is first to occur in point of time.”
Obviously, these instruments are not ordinary demand notes but are of the second *176type above mentioned, that is, instruments made payable a certain time after demand or notice has been made. Clearly then, under the rule stated in 10 C.J.S. Bills and Notes § 248 (1938), these instruments do not mature until thirty (30) days after receipt by the maker of written demand for payment thereof.
Demand for payment was not made on any of the instruments here in question within six months or less from the date of their issuance and, therefore, they were not in the category of “ordinary commercial paper ... maturing six (6) months or less from the daté of issuance ...” contemplated by this taxing statute. It follows that the interest in question was earned on “bonds” within the meaning of the income tax statute and was taxable accordingly. To construe the legislative intent as insisted by the plaintiff and held by the majority would require that the language of the exception in T.C.A., § 67-2601, be changed to read “... capable of maturing in six (6) months or less from date of issuance....” I interpret the statute to exempt from taxation only such instruments as have in fact matured within six months or less from the date of their issuance. I think that such is clearly the legislative intent. None of the instruments here at issue meet that test, some were outstanding for as long as ten years; accordingly, they are not exempt. The majority opinion opens up a huge “loop-hole” for evasion of the income tax.
I would reverse and dismiss the complaint.
I am authorized to state that Mr. Justice FONES concurs in this dissent.

. "Maturing” is the present participle used "to express present action in relation to the time indicated by the finite verb...." The American Heritage Dictionary of the English Language at 1036.